Title: Notes on Salines in the Territory of the Osages, 18 May 1804
From: 
To: Jefferson, Thomas


          
            18 May 1804?
          
          Refered to by the Map 
          
            
               No. 1Plan.
               At about three hundred miles from the village of the great Ozages in a west direction, after having passed many branches of the River Arkansas, is found a low ground, surrounded with Hills of an immense extent, having a diameter of about fifteen Leagues.—The soil is a black sand, very fine, & so hard, that Horses hardly leave their tracts upon it; in warm and dry Weather, there is exhaled from that swamp, vapours, which being afterwards condensed, fall again upon the black sand and cover it with a bed of salt very white and very fine of the thickness of about half an inch. The rains distroy this kind of Phenomenon.—
            
            
               No. 2.Plan. 
               At a distance of about fifteen Leagues from the Swamp of which we have spoken, and in a South direction, there is a second mine of mineral salt of the same nature as the other, these two differing only in their colour, the first inclining to the white, and the second approaching to the red, lastly much farther south, and always upon the branches of the Arkansas, there is a salt Spring which may be considered as one of the most interesting Phenomenea of nature. 
            
            
              
               On the declivity of a little hill, there are five holes of about a foot and a half diameter, by two of depth always full, without ever overflowing a drop. very salt—If we take away this salt water, it fills immediately; and at about ten feet lower, there comes out of this same Hill, a strong Spring of pure & Sweet Water.—
            
            
               No. 3.Plan
               At a distance of about 18 Miles from this low land are found mines of meneral Salt, almost at the surface of the Earth. the Savages who know it perfectly, are found to employ leavers to break it and get it out of the Ground
            
          
        